Citation Nr: 1713181	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  10-37 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disorder. 

 2. Entitlement to service connection for a right hip disorder.

 3. Entitlement to service connection for sleep apnea.

 4. Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1973, from May 1977 to May 1981, and from September 1988 to June 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In May 2014 and September 2016, the Board remanded the claims for additional development and adjudicative action. 

The remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

In its September 2016 remand, the Board directed the AOJ to afford the Veteran VA medical examinations and opinions in connection with his claims. The Board instructed the examiner(s) to provide reasoned and thorough opinions to the questions posed. 

Regarding the Veteran's claims of entitlement to service connection for right knee and right hip disorders, the November 2016 examiner failed to address the Veteran's contention that his right knee and right hip disabilities are related to carrying boxes up and down ladders during service as he was instructed to do. 

Regarding the Veteran's claims of entitlement to service connection for sleep apnea and erectile dysfunction, the November 2016 examiner failed to provide any new opinions at all, and merely referred back to the December 2014 VA addendum opinions that the Board had found to be inadequate in the September 2016 remand. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner that examined the Veteran for his claimed right knee and right hip disability in November 2016. If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise. If the examiner feels that physical examination is necessary, such examination should be scheduled. 

The examiner should be asked to opine whether it is at least as likely as not that the Veteran's current right knee disability and/or right hip disability are etiologically related to, or began during, his military service (January 1970 to December 1973, May 1977 to May 1981, and September 1988 to June 2000). In making this determination, the examiner should specifically address the Veteran's contention that his right knee and right hip disabilities are related to carrying boxes up and down ladders during service. Please explain why or why not.

Adequate reasons and bases for any opinion must be provided. All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail. The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination. 

If the examiner determines that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

2. Return the claims file to the examiner that examined the Veteran for his claimed sleep apnea in November 2016. If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise. If the examiner feels that physical examination is necessary, such examination should be scheduled. 

The examiner should be asked to opine whether it is at least as likely as not that the Veteran's current sleep apnea was (a) caused by or (b) aggravated (made permanently worse) by one of his service-connected disabilities, or the medication for treatment of a service-connected disability. The Veteran's service-connected disabilities are coronary artery disease, hypertension, right and left shoulder disabilities, a low back disability, and a skin rash. In making this determination, the examiner should specifically address which medication(s) would cause or aggravate sleep apnea and if they are taken to treat one of the Veteran's service-connected disabilities. 

Please explain why or why not. If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

Adequate reasons and bases for any opinion rendered must be provided. All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail. The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination. 

If the examiner determines that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3. Return the claims file to the examiner that examined the Veteran for his claimed erectile dysfunction disability in November 2016. If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise. If the examiner feels that physical examination is necessary, such examination should be scheduled. 

The examiner should be asked to opine whether it is at least as likely as not that the Veteran's current erectile dysfunction was (a) caused by or (b) aggravated (made permanently worse) by one of his service-connected disabilities, or the medication for treatment of a service-connected disability. The Veteran's service-connected disabilities are coronary artery disease, hypertension, right and left shoulder disabilities, a low back disability, and a skin rash. In making this determination, the examiner should specifically address which medication(s) would cause or aggravate erectile dysfunction and if they are taken to treat one of the Veteran's service-connected disabilities. 

Please explain why or why not. If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

Adequate reasons and bases for any opinion rendered must be provided. All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail. The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination. 

If the examiner determines that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

4. After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations. If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


